DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. 2019/0228932).
Regarding claim 1, Lin teaches a luminous key, comprising: 
a key cap (key 300), comprises a body, an extension part (body of keycap 310) and a light exiting part (see p. 0023, portion of 310 emits light), wherein the extension part is disposed at a periphery of the body, and the light exiting part is disposed on the body (dependent on the character illuminated); 
a bottom plate (substrate 100), having a through hole (feature hole 101a); 
a first circuit component (led module 400), having a first layer (chip encapsulation 421), a second layer (circuit board 410) and a light emitting unit (led 420), wherein the first layer is disposed on the second layer, the light emitting unit is disposed between the first layer and the 
a second circuit component (membrane switch assembly 200), disposed between the key cap and the bottom plate; 
a lifting structure (scissor support 320), disposed between the key cap and the bottom plate; and 
a plurality of light adjusting structures (phosphor powder structures in 422), defining a light adjusting region, wherein an orthographic projection of the light adjusting region towards the second layer covers at least a portion of the light emitting unit (see fig. 1); and
an elastic part (elastic part 340), disposed between the keycap (300) and the second circuit component (200) wherein the plurality of light adjusting structures are disposed at an upper surface of the first layer (powder 422 is disposed at the upper surface of the first layer 421) and the first layer (421) is disposed between the light adjusting structures (422) and the light emitting unit (420), or the plurality of light adjusting structures are disposed and fixed on the second circuit component.
The Examiner notes that the limitation “layer” has been interpreted as “something lying over or under something else; a level or tier”. Each individual light emitting component of Lin is covered by a singular layer, as opposed to a connected layer as indicated in the current application. Although this is not present in the claims, the Examiner finds that using a singular encapsulation layer in place of individual encapsulation layer would be an obvious modification of making the layer integral. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gurol (U.S. 4,423,299). 
Regarding claim 2, Lin does not teach that the plurality of light adjusting structures is a plurality of screen dot structures, and the thicknesses of the plurality of screen dot structures are in a range from 3 microns to 30 microns.
Gurol teaches a plurality of light adjusting structures is a plurality of screen dot structures, and the thicknesses of the plurality of screen dot structures are in a range from 3 microns to 30 microns (see col. 10 lines 19-40, 20-32 microns, overlapping range).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used screen dot structures as taught by Gurol to diffuse the light of Lin as screen dot structures are very cheap to manufacture and employ and are a well known  diffusing structure in the art, i.e. the art is well established and an equivalent diffusing structure. 
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chiang (U.S. 2019/0172662).
Regarding claim 5, Lin does not teach that the orthographic projection of the light exiting part towards the second layer does not cover the light emitting unit.
Chiang teaches that the orthographic projection of the light exiting part (1115) towards the second layer does not cover the light emitting unit (see fig. 3, light emitting unit is 171). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an offset transparent portion with respect to the light source to enable less direct light to be emitted, i.e. to prevent some characters from being overly illuminated or glaring, especially compared to other characters. Additionally, the 
The Examiner notes that Lin is not specific on the location of the light exiting part, i.e. the symbol being illuminated, however Lin shows a clear example (see fig. 3), that indicates the light exiting part is not arranged directly over the light emitting unit. The Examiner finds that in a standard keyboard this arrangement would naturally happen. Regardless, Chiang teaches specifically offsetting the characters to prevent direct emission of light, thereby reducing glare and dazzle as described. 
The Examiner notes that Chiang, among other references in 103 rejections of the claims, teaches a different input mechanism, i.e. a dome mechanism in place of a hinge mechanism. The Examiner notes that the structures are not compatible together but well known variants of different key inputs, and both being usable with the light emitting structure and housing of Lin. I.e. although not stated, one of ordinary skill in the art would find it obvious to use either a hinged or dome input device dependent on the application and need of the structure as both are well known equivalents in the art. The invention is directed primarily to the base structure and the lighting structure. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin. 
Regarding claim 6, Lin teaches that (410) the second layer has a first surface and a second surface which are opposite to each other, the light emitting unit is disposed on the first surface, and an opaque material is disposed on the second surface (opaque circuit board 410, as is standard in the art).
The Examiner notes that most circuit boards are opaque (unless stated otherwise). The Examiner finds that the integration of the opaque material into the circuit board itself reads on the claim. I.e. circuit boards are made of a plurality of layers, all of which are usually opaque. The Examiner states that the limitation “an opaque material is disposed on the second surface” appears to have no functional purpose. I.e. the circuit board of the current application is not recited as being transparent, so the light blocking materials of a lower surface that does not receive light has no function. The Examiner therefore finds the structure noncritical, as is supported by the specification. The Examiner suggests either further detailing the function or the structure of the second layer to give the structure weight. 
Regarding the separation of the circuit board into more than two pieces, the claimed limitation of a structure into separable pieces does not render the claimed invention nonobvious over the prior art if there are any desirable reasons to make the structure separable. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Pan (U.S. 2019/0122835). 
Regarding claim 7, Lin does not teach that the first surface (top surface of 410) has a concave part, and the light emitting unit is disposed in the concave part.
Pan teaches that the first surface has a concave part (see fig. 4, circuit board 14) and that light emitting unit is disposed in the concave part (light element 16). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a concave structure as taught by Pan in to insert the light source of Lin to protect the light source and prevent the operation of the key mechanism being moved by the light source. Additionally such structure can be utilized to reduce the thickness of the keyboard. 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Goldberg (U.S. 2019/0056794). 
Regarding claim 8, Lin does not teach further comprising: 
a frame body, disposed on the second circuit component (200), wherein when the luminous key is not pressed, the distance between a bottom surface of the extension part (body 
Goldberg teaches a frame body (key assembly 108), disposed on the second circuit component (sensing membrane 136); wherein when the luminous key is not pressed, the distance between a bottom surface of the extension part and the second circuit component is less than or equal to the thickness of the frame body (see fig. 3).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a low travel keyboard as taught by Goldberg in the structure of Lin to further reduce key travel, reducing the overall thickness of the keyboard for use in thin keyboard laptops, as is well known in the art. Furthermore, the key assembly structure is well known to prevent light leakage and to further protect the electronic structure. 
Regarding claim 9, Lin teaches that the light emitting unit is located in an orthographic projection range of the elastic part towards the second layer (see fig. 1, overlays).
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s first argument that figure 4 of Lin does not teach that the first layer is disposed between the light adjusting structures and the light emitting unit, the argument is moot in light of figure 5, which does teach that the first layer is disposed between the light adjusting structures and the light emitting unit.  
The Examiner notes that the term “layer” is broadly interpreted and may be further defined to require a singular layer covering multiple light emitting units in a keyboard body (or extending beyond the light emitting unit through hole), however such structure may be an obvious modification in light of the prior art. 

Additionally, in the interest of compact prosecution, the Examiner suggests defining that the light adjusting structures are printed, or adhered, on to the second circuit component. The dome of Chiang is clearly disposed on, however it is unclear if it is “fixed” on the second circuit component. I.e., it is unclear what the term “fixed” encompasses, but if the dome is attached to the second circuit component, and the dome is formed of adjusting structures, then the structures are attached to the second circuit component. However, such interpretation is moot in light of the rejection in view of Lin and therefore removed for brevity.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Matthew J. Peerce/Primary Examiner, Art Unit 2875